March 12, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SPAIN on 02/22/2018. It is noted, however, that applicant has not filed a certified copy of the P201830157 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ritch et al (U.S. Patent No. 6,030,037) in view of Clay et al (U.S. Patent Application Publication No. 2007/0080571 A1) or Hazzard et al (U.S. Patent No. 9,022,480 B2).

    PNG
    media_image1.png
    349
    248
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    316
    208
    media_image2.png
    Greyscale

Ritch et al teach a foldable chair (10), comprising: a seat (18) and a back (20) available according to at least a first angular position in which an angular distance between the two is minimum (See Fig. 2) and another angular position in which the angular distance between the two is maximum (see Fig. 1); first rotational means configured to define a first axis of rotation 
		
    PNG
    media_image3.png
    256
    359
    media_image3.png
    Greyscale
   	
			
    PNG
    media_image4.png
    221
    165
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    217
    166
    media_image5.png
    Greyscale

However, Clay et al and Hazzard et al teach the concept of providing a backrest of a chair with a rotational means that is capable of being a second rotational means configured to define a second axis of rotation and arranged for a second relative angular movement between the seat and the back of chair; wherein the first rotational means and the second rotational means would be arranged independently with respect to one another for independent angular movements of 

Remarks

Applicant argues that “…..the cited references do not explicitly teach combining a foldable seat and a foldable back using a support with a first fastening point and a second 
However, the foldable backrests of both Clay et al (U.S. Patent Application Publication No. 2007/0080571 A1) or Hazzard et al (U.S. Patent No. 9,022,480 B2) are perfectly capable of being pivotably fastened to the chair assembly of Ritch et al (U.S. Patent No. 6,030,037) at a second fastening point that independently connect first rotational means and second rotational means to the support.

    PNG
    media_image6.png
    382
    545
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    597
    388
    media_image7.png
    Greyscale

As illustrated in annotated Fig. 1 of Hazzard et al, the foldable backrest is pivotally fastened at an upper member 26 of the lower member 24 of the chair.  The backrest of Hazzard et al could very well be fastened in at similar location and in a similar manner on the pair of support members 66 of the Ritch et al patent.  If fastened on the pair of support members 66 of Ritch et al, the pivot axis of the backrest would be a second distinct pivot axis from the first rotational means that defines a first axis of rotation arranged for a first angular movement between the seat and the back (see annotated Fig. 1 of Ritch et al below.)

    PNG
    media_image8.png
    441
    520
    media_image8.png
    Greyscale

The same would be true for for Clay et al since it too has a foldbale backrest pivotally attached to upper ends of support brackets 13, 14.  By adding the foldable backrests at the upper ends of a support, such as the backrest of Hazzard et al and Clay et al, the result would be  a foldable chair wherein each of the seat and the back is placed in a substantially vertical position and in a substantially horizontal position as being independently moved using the first rotational means and the second rotational means, and wherein the foldable chair further comprises a support with a first fastening point and a second fastening point to independently connect the first rotational means and the second rotational means to the support, respectively.  When the foldable backrest of either Hazzard et al or Clay et al is used to replace the fixed backrest of Ritch et al, the seat of Ritch et al is capable of being moved to a vertically oriented position.  When the seat of Ritch et al is moved to its horizontal position, the backrest of either Hazzard et .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636